       Case 2:20-cv-03312-NJB-DPC Document 6 Filed 01/28/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA
 1025 CANAL STREET, LLC                         CIVIL ACTION NO. 2:20-cv-03312

 vs.

 CERTAIN UNDERWRITERS AT
 LLOYD’S OF LONDON SUBSCRIBING
 TO POLICY NUMBER AMR-66147,                    CHIEF JUDGE NANETTE JOLIVETTE
 INDIAN HARBOR INSURANCE                        BROWN
 COMPANY, QBE SPECIALTY
 INSURANCE COMPANY, STEADFAST
 INSURANCE COMPANY, GENERAL
 SECURITY INDEMNITY COMPANY OF
 ARIZONA, UNITED SPECIALTY                      MAGISTRATE JUDGE DONNA
 INSURANCE COMPANY, LEXINGTON                   PHILLIPS CURRAULT
 INSURANCE COMPANY, SAFETY
 SPECIALTY INSURANCE COMPANY,
 HDI GLOBAL SPECIALTY SE, AND
 OLD REPUBLIC UNION INSURANCE
 COMPANY


                         JOINT STIPULATION OF DISMISSAL
       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff 1025 Canal

Street, LLC and Defendant Certain Underwriters At Lloyd’s Of London Subscribing To

Policy Number AMR-66147, Indian Harbor Insurance Company, QBE Specialty

Insurance Company, Steadfast Insurance Company, General Security Indemnity

Company Of Arizona, United Specialty Insurance Company, Lexington Insurance

Company, Safety Specialty Insurance Company, HDI Global Specialty SE, and Old

Republic Union Insurance Company by and through their undersigned counsels, that

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the above-captioned action is

hereby dismissed in its entirety without prejudice. Each party shall bear their own costs

and attorney fees.



                                            1
      Case 2:20-cv-03312-NJB-DPC Document 6 Filed 01/28/21 Page 2 of 2




                                         Respectfully submitted,



Dated: January 28, 2021                  WEISER LAW FIRM



                                         ___s/Harold Weiser, III_______
                                         Harold Weiser, Esq.
                                         (Louisiana Bar Roll #32762)
                                         Counsel for 1025 Canal Street, LLC



Dated: January 28, 2021                  PHELPS DUNBAR


                                         ___s/Virginia Y.Dodd_________
                                         Virginia Y. Dodd, Esq.
                                         (Louisiana Bar Roll #25275)
                                         Counsel for Certain Underwriters At
                                         Lloyd’s Of London Subscribing To Policy
                                         Number Amr-66147, Indian Harbor
                                         Insurance Company, Qbe Specialty
                                         Insurance       Company,      Steadfast
                                         Insurance Company, General Security
                                         Indemnity Company Of Arizona, United
                                         Specialty Insurance Company, Lexington
                                         Insurance Company, Safety Specialty
                                         Insurance Company, HDI Global
                                         Specialty Se, And Old Republic Union
                                         Insurance Company




                                     2
